DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-14 in the reply filed on September 1, 2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Campbell, et al., Surface Roughness Visualisation for Rapid Prototyping Models, September 1, 2002, Elsevier, Volume 34, Issue 10, Pages 717-725.

In reference to Claim 1, Campbell discloses a method for determining a set of additive manufacturing parameters (Pages 717-718: Abstract, Section 1, Figure 1, rapid prototyping is being interpreted as additive manufacturing) comprising: a) determining a nominal parameter of at least one surface of a component (Pages 717-718: Section 1, surface roughness); b) determining at least a second order variation in said nominal parameter (Page 717: Section 1, orientation or layer thickness); c) predicting an actual resultant dimension based at least in part on the nominal parameter and the second order variation (Pages 717-718: Section 1, “Visualization also has a role to play in design analysis … shaded stress contours on the computer screen … can then modify the design to improve the stress distribution … giving designers the ability to visualize the surface roughness of an RP model before it is built, it is possible for them to optimize this characteristic.”); and d) adjusting at least one additive manufacturing process parameter in response to said predicted actual resultant dimension (Pages 717-718: Section 1, “Visualization also has a role to play in design analysis … shaded stress contours on the computer screen … can then modify the design to improve the stress distribution … giving designers the ability to visualize the surface roughness of an RP model before it is built, it is possible for them to optimize this characteristic.”).

In reference to Claim 2, Campbell discloses the method of Claim 1, as described above.
Campbell discloses the nominal parameter is a surface roughness of at least one surface (Pages 717-718: Section 1).

In reference to Claim 3, Campbell discloses the method of Claim 2, as described above.
Campbell discloses re-iterating a) through d) until the predicted actual surface roughness is within a range of acceptable actual surface roughnesses, and storing a set of additive manufacturing parameters determined in a last iteration of a) through d) (Pages 717-718: Section 1, “Visualization also 

In reference to Claim 4, Campbell discloses the method of Claim 3, as described above.
Campbell discloses additively manufacturing at least one component according to said set of additive manufacturing parameters determined in said last iteration of a) through d) (Pages 717-718: Section 1, “Visualization also has a role to play in design analysis … shaded stress contours on the computer screen … can then modify the design to improve the stress distribution … giving designers the ability to visualize the surface roughness of an RP model before it is built, it is possible for them to optimize this characteristic.”).

In reference to Claim 5, Campbell discloses the method of Claim 2, as described above.
Campbell discloses determining a nominal surface roughness of at least one surface comprises integrating an absolute valve of a difference between a surface point and a mean line over at least one surface (Pages 723-724: Section 6, “comparing the surface roughness values on the visualization image to those requested… if these are not achieved, then the model must be re-oriented using an appropriate optimization algorithm”).

In reference to Claim 6, Campbell discloses the method of Claim 2, as described above.
Campbell discloses determining at least a second order variation comprises determining at least two second order variations (Page 717: Section 1, the second order variation could be at least orientation or layer thickness).

In reference to Claim 8, Campbell discloses the method of Claim 1, as described above.
Campbell discloses predicting an actual resultant dimension based at least in part on the nominal parameter and the second order variation comprises determining an expected effect of at least one second order variation on the nominal parameter (Pages 723-724: Section 6, “comparing the surface roughness values on the visualization image to those requested… if these are not achieved, then the model must be re-oriented using an appropriate optimization algorithm;” orientation being the second order variation being changed).

In reference to Claim 9, Campbell discloses the method of Claim 8, as described above.
Campbell discloses determining an expected effect of the at least one second variation on the nominal parameter compromises applying a probabilistic distribution of the at least one second order variation to the nominal parameter (Pages 719-722: Section 4).

In reference to Claim 10, Campbell discloses the method of Claim 8, as described above.
Campbell discloses determining an expected effect of the at least one second variation on the nominal parameter compromises applying a mechanistic distribution of the at least one second order variation to the nominal parameter (Pages 722-724: Sections 5-6).

In reference to Claim 11, Campbell discloses the method of Claim 8, as described above.
Campbell discloses determining an expected effect of the at least one second variation on the nominal parameter compromises applying a mathematically determined physics distribution of the at least one second order variation to the nominal parameter (Pages 718-719: Section 2).

In reference to Claim 12, Campbell discloses the method of Claim 1, as described above.


In reference to Claim 13, Campbell discloses the method of Claim 12, as described above.
Campbell discloses additively manufacturing at least one component according to said set of additive manufacturing parameters determined in said last iteration of a) through d) (Pages 717-718: Section 1, “Visualization also has a role to play in design analysis … shaded stress contours on the computer screen … can then modify the design to improve the stress distribution … giving designers the ability to visualize the surface roughness of an RP model before it is built, it is possible for them to optimize this characteristic.”).

In reference to Claim 14, Campbell discloses the method of Claim 12, as described above.
Campbell discloses determining a nominal surface roughness of at least one surface comprises integrating an absolute valve of a difference between a surface point and a mean line over at least one surface (Pages 723-724: Section 6, “comparing the surface roughness values on the visualization image to those requested… if these are not achieved, then the model must be re-oriented using an appropriate optimization algorithm”).



Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELSEY C. GRACE

Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742